Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed.
Applicant’s arguments were persuasive and examiner agrees that the amended claims overcomes the previously cited prior art. Therefore, the amendments of  “the first accelerator-off operation period being a period of time that elapses for a position of an accelerator of the vehicle to shift from a first position to a second position during release of the accelerator, a depressed amount of the accelerator corresponding to the first position being greater than a depressed amount of the accelerator corresponding to the second position” & “the second accelerator-off operation period being a period of time that elapses for the position of an accelerator of the vehicle to shift from a third position to a fourth position during release of the accelerator, a depressed amount of the accelerator corresponding to the third position being greater than a depressed amount of the accelerator corresponding to the fourth position, and ii) acceleration of the vehicle at a beginning of the second accelerator-off operation period when the accelerator is at the third position is equal to or greater than a predetermined value;” when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record. The additional independent claims have similar and additional limitations rendering them novel and non-obvious in view of the prior art of record. 
The best prior art found fails to teach a critical element of the claimed invention even when combined with additional search results, therefore, the deficiencies in Lee et al. described in Applicant’s Remarks, filed 1/04/2022, are not cured with the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/				 Examiner, Art Unit 3661                                                    
2/12/2022


/RUSSELL FREJD/Primary Examiner, Art Unit 3661